                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DENNIS BRUCE ALLUMS,                               Case No. 4:19-cv-04906-YGR
                                                        Plaintiff,
                                   5
                                                                                            ORDER GRANTING DEFENDANT CITY OF
                                                 v.                                         BERKELEY’S MOTION TO DISMISS
                                   6
                                                                                            PLAINTIFF DENNIS BRUCE ALLUMS’ FIRST
                                   7     DEPARTMENT OF JUSTICE, ET AL.,                     AMENDED COMPLAINT
                                                        Defendants.                         Re: Dkt. No. 14
                                   8

                                   9          Plaintiff Dennis Bruce Allums brings pro se this first amended complaint for violation of

                                  10   civil rights against defendants Department of Justice, University of California at Berkeley, Bay

                                  11   Area Rapid Transit, City of Berkeley (“Berkeley”), and the Federal Bureau of Investigation. (Dkt.

                                  12   No. 9.) Allums brings claims under 42 U.S.C. section 1983 for criminal conspiracy, criminal
Northern District of California
 United States District Court




                                  13   defamation, violation of whistleblower laws, sexual harassment, harassment, freedom of religion,

                                  14   freedom of expression, and right to form a militia. (Id. at 3.)

                                  15          Now pending before the Court is defendant Berkeley’s motion to dismiss Allums’ first

                                  16   amended complaint. (Dkt. No. 14.) Having carefully considered the pleadings and the papers

                                  17   submitted, and for the reasons set forth more fully below, the Court hereby GRANTS the motion.

                                  18          A complaint that falls short of the Rule 8(a) standard may be dismissed if it fails to state a

                                  19   claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule 12(b)(6)

                                  20   is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to

                                  21   support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,

                                  22   1104 (9th Cir. 2008). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  23   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                  24   favorable to a nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                  25   1031 (9th Cir. 2008). Mere “conclusory allegations of law and unwarranted inferences are

                                  26   insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.

                                  27   2004). In other words, the operative complaint must plead “enough facts to state a claim [for]

                                  28   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim
                                   1   is plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

                                   2   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   3   556 U.S. 662, 678 (2009). Finally, the Court construes Allums’ pleadings liberally, as he is

                                   4   proceeding pro se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to

                                   5   be liberally construed . . . and a pro se complaint, however inartfully pleaded, must be held to less

                                   6   stringent standards than formal pleadings drafted by lawyers[.]” (internal quotation marks

                                   7   omitted)).

                                   8           Here, Berkeley moves for dismissal of the first amended complaint on three bases: (1) the

                                   9   statute of limitations; (2) insufficient allegations to state a section 1983 claim; and (3) failure to

                                  10   comply with the California Tort Claims Act. Each is discussed below.

                                  11           The gravamen of first amended complaint, although unclear, seems to be that events

                                  12   commencing in 2004 through July 2019 resulted in providing males of “certain ethnic”
Northern District of California
 United States District Court




                                  13   backgrounds the “right to harm women and children.” (Dkt. No. 9 at 4.) Broadly speaking, the

                                  14   allegations as to Berkeley’s actions includes: “The City of Berkeley et [sic] ‘Does 1-100 et al, has

                                  15   attempted for 10 years to defame Plaintiff by putting forth falsehoods and rumors, an absolute

                                  16   violation of God’s covenants and a classic deception thus satanic. [sic] strategy”; (id. at 10)

                                  17   “Berkeley as part of policy/satanic ritual sacrifice allowed those who did not follow their satanic

                                  18   liberal belief system to be beaten injured and it was all a documented part of public policy”;1 (id.)

                                  19   “The City of Berkeley protected or encouraged by federal policing services did encourage local

                                  20   police officers to protect those of certain parties;” (id.) and “The City of Berkeley, empowered by

                                  21   the protection of federal agents did maliciously and with intent deny minorities women of color

                                  22   and the homeless protection under the law for the purpose of changing the racial and social make-

                                  23   up of Berkeley, California.” (Id. at 11.)2

                                  24
                                               1
                                  25              The Court notes that this allegation could also be referencing defendant University of
                                       California at Berkeley, but the Court includes the allegation in the above list an effort to document
                                  26   all of the potential allegations as to Berkeley.
                                               2
                                  27            The Court further notes that Allums has filed several filings titled “Additional
                                       Allegations.” (See, e.g., Dkt. No. 13, 23, 24.) As these filings are outside the operative amended
                                  28   complaint, the Court does not consider these filings in addressing the motion to dismiss.

                                                                                           2
                                   1          First, the statute of limitations for claims brought under 42 U.S.C. section 1983 in the state of

                                   2   California is two years. Jackson v. Barnes, 749 F.3d 755, 761 (9th Cir. 2014). The allegations as pled,

                                   3   do not include any dates as to Berkeley’s actions. Such information is necessary where Allums’ other

                                   4   allegations state that defendants’ actions go as far back as 2004. Without more, the complaint does not

                                   5   allege a timely claim.

                                   6          Second, under federal law, a municipal entity can be liable where the action alleged to be

                                   7   unconstitutional is done pursuant to a governmental policy or custom under Monell v. New York

                                   8   City Dept. of Social Services, 436 U.S. 658, 691 (1978). A public entity “cannot be held liable

                                   9   solely because it employs a tortfeasor.” Id. Instead, a claim for section 1983 liability against a

                                  10   municipality under Monell may be stated in one of three circumstances: (1) when official policies

                                  11   or established customs inflict a constitutional injury; (2) when omissions or failures to act amount

                                  12   to a local government policy of “deliberate indifference” to constitutional rights; or (3) when a
Northern District of California
 United States District Court




                                  13   local government official with final policy-making authority ratifies a subordinate’s

                                  14   unconstitutional conduct. See Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1249-50 (9th

                                  15   Cir. 2010) (synthesizing authorities). None of these circumstances is pled, only a general

                                  16   reference to a “public policy.” This is insufficient to state a legal claim.

                                  17          Third, the California Tort Claims Act requires presentation of a written claim, and action

                                  18   on or rejection of the claim, as conditions precedent to filing suit. See State v. Sup. Ct., 32 Cal. 4th

                                  19   1234, 1240 (2004). Failure to allege compliance with the pre-lawsuit claim requirement is fatal to

                                  20   any state law tort claim for damages, and the state law claims are subject to dismissal. See

                                  21   Hacienda La Puente Unified School Dist. v. Honig, 976 F.2d 487, 495 (9th Cir. 1992). Here, it is

                                  22   unclear to the Court based on the allegations in the first amended complaint whether Allums is

                                  23   bringing a state law claim. However, to the extent that Allums is indeed bringing such a claim,

                                  24   Allums is required to include allegations of his compliance with the notice provisions of the Tort

                                  25   Claims Act.

                                  26          Accordingly, for the foregoing reasons, the Court GRANTS Berkeley’s motion to dismiss.

                                  27   “It is well-established that a court may dismiss an entire complaint with prejudice where plaintiffs

                                  28   have failed to plead properly after repeated opportunities.” Destfino v. Reiswig, 630 F.3d 952, 959
                                                                                          3
                                   1   (9th Cir. 2011) (internal quotation marks omitted). While Allums has once amended his

                                   2   complaint as of right under Rule 15(a)(1)(B), the Court permits Allums an additional opportunity

                                   3   to address the deficiencies identified in this Order. Thus, the Court GRANTS Allums leave to

                                   4   amend the first amended complaint. To the extent that Allums files a second amended complaint,

                                   5   Allums shall do so on or before Tuesday, March 10, 2020. Defendants shall respond within

                                   6   twenty-one (21) days of the filing of the second amended complaint.

                                   7          The Court advises Allums that a Handbook for Pro Se Litigants, which contains helpful

                                   8   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                   9   Court’s website, http://cand.uscourts.gov/pro-se.

                                  10          Assistance is available through the Legal Help Center. Parties can make an appointment to

                                  11   speak with an attorney who can provide basic legal information and assistance. The Help Center

                                  12   does not see people on a “drop-in” basis, and will not be able to represent parties in their cases.
Northern District of California
 United States District Court




                                  13   There is no charge for this service. To make an appointment with the Legal Help Center, you may:

                                  14   (1) sign up in person on the appointment book outside the Legal Help Center offices at the San

                                  15   Francisco Courthouse, located at 450 Golden Gate Avenue, 15th Floor, Room 2796, San

                                  16   Francisco, California or the Oakland Courthouse, located at 1301 Clay Street, 4th Floor, Room

                                  17   470S, Oakland, California; (2) call 415-782-8982; or (3) email federalprobonoproject@sfbar.org.

                                  18   The Help Center’s website is available at https://cand.uscourts.gov/legal-help.

                                  19          This Order terminates Docket Number 14.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: February 18, 2020

                                  23
                                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                                   UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                           4
